DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.	Claims 1-17 are under consideration in this Office Action.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on June 16, 2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
4.	Claims 1-17 are objected to because of the following informalities: 
 	Claim 1 fails to recite what type of subject is being administered the composition. Appropriate correction is required.
Claim 8 recites the abbreviation ROS. ROS must be spelled out when used for the first time in a chain of claims.   



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “…improving disturbance of reproductive function..” However the metes and bounds of the phrase are unclear. It is unclear how to define what constitutes an improvement to the disturbance of reproductive functions. It is unclear what level of improvement meets the level of improvement. It is also unclear how to define what constitutes a disturbance.  What is the definition of disturbance? It is unclear what constitutes an improvement in the disturbance of sperm type. Clarification is required to overcome the rejection.  See also claims 5-6.
	Claim 7 recites “…reducing the proportion of abnormal sperm…” The metes and bounds for determining the requisite level of reduction have not been defined by the claims or specification.  Also, it is unclear how to define abnormal.  The claims do not recite a specific standard for comparison regarding either the reduction or abnormality. See also claim 8 regarding reducing the amount of ROS and claim 9 regarding reducing the number and volume. . Clarification is required to overcome the rejection.  
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-2, 5-9, 10-11 and 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CN1112839A (published 2000-01-26; having priority to 1995-04-10).
	The claims are drawn to a method for improving disturbance of reproductive function by administering a composition, which comprises an effective amount of an active substance of Morchella. 
	CN1112839 teach a medical liquor is prepared. from cordyceps and Morchella esculenta as main ingredients, and longspur epimedium, american ginseng, asclepiadaceae and other auxiliary ingredients, which are smashed or pulped, and soaked in ordinary wine, it is indicated for treatment of impotence, sterility and premature ejaculation, and has no side-effect [abstract].  The present invention has special efficacy to renal failure, diabetes, renal calculus, hyperlipidemia, and the heart, cerebrovascular disease there are certain prevention, therapeutically effective, drinking this drinking has obvious anti-fatigue, fat-reducing, the anti-ageing effect of waiting for a long time, and has tonifying YANG, controlling nocturnal emission, beneficial blood, building-up body, treatment sexual impotence, infertile, premature ejaculation function [Advantages]. The object of the present invention is achieved like this with Morchella esculenta (L.) with auxiliary Chinese medicines being immersed in the common wine [Description].  CN1112839 teach claim 10-11 by teaching improvement of obesity and metabolic syndromes such as heart disease, diabetes, obesity as recited by claims 10-11. Wine is a diluent, filler, sweetener, preservative, excipient as recited by claim 15 and is a drink as recited by claim 16.
	The claims are drawn to a method for improving disturbance of reproductive function by administering a composition, which comprises an effective amount of an active substance of Morchella. 
The recitation of claims 8 and 9 inherently occur upon administration of the Morchella; therefore the administration inherently reduces the amount of ROS produced in sperms to reduce the oxidative stress in sperms and reduces the number and volume of gaps within the luminal center of the seminiferous tubules or between the seminiferous tubules to improve the structural integrity of a testicular tissue.
Since the Patent Office does not have the facilities for examining and comparing applicants’ composition comprising Morchella with the Morchella composition of the prior art reference, the burden is upon the applicants to show an unobvious distinction between the material structural and functional characteristics of the claimed Morchella composition of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Therefore claims 5-7 are inherent properties treated upon administration of Morchella. 
Therefore, the claims are anticipated. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-2, 5-9, 10-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over CN1112839A (published 2000-01-26; having priority to 1995-04-10) in view of CN106190862A (published 2016-12-07 having priority to 2016-07-20).

CN1112839A has been discussed above as teaching a method for improving disturbance of reproductive function by administering a composition, which comprises an effective amount of an active substance of Morchella esculenta. However, CN1112839A does not described the method of preparation. 
 CN10619086A teach the edible fungus species production field, relate to a kind of dreg fermentation substrate, Morchella esculenta (L.) Pers spawn culture substrate and preparation method thereof, the edible fungi residue particularly relating to fermentation is the dreg fermentation substrate from the primary raw material [abstract].  
Morchella esculenta (L.) Pers (Morchella spp.), also known as Gaster caprae seu Ovis dish, is under the jurisdiction of Ascomycetes Pezizale Morchellaceae Morchella esculenta (L.) Pers Belong is a famous and precious rare edible fungus having  high nutritive value, and rich in essential amino acid and granulose. Thus, the price is  Expensive. Gathering the wild fungus cannot meet the demand of Morchella esculenta (L.) Pers in the consumption market. The artificial domesticating cultivation of Morchella esculenta (L.) Pers was once global problem. In recent years, Morchella esculenta (L.) Pers artificial cultivation technique obtains of cultivates in farmland. 
 CN106190862A teach the preparation method of Morchella culture substrate of the present invention comprises the steps: 1) collecting fungi residues, and sterilizing;
2) spreading the fungus dregs; 3) arranging a solid culture o on the surface of the mushroom dregs in the step 2), and spraying water until the water content of the mushroom dregs;, and fermenting to obtain a mushroom residue fermentation substrate 4) and 3) mixing the bacterial dreg fermentation substrate obtained by fermentation with quick lime, sterilizing and cooling to obtain the culture substrate [Disclosure of Invention].  Thereby teaching the steps of claim 12.  Pers spawn culture substrate and loads culture vessel sterilizing, cools down, Sterile working accesses morchella mother culture agar block, cultivates and is covered with Morchella esculenta (L.) Pers spawn culture substrate to mycelia, obtains second class inoculum. 
 The condition of described fermentation changes according to temperature difference:) ferment 8-10 days when temperature 21-30 DEG C；Preferably ferment 10 days when temperature 21-30 DEG C and/or (3) guarantee that temperature otherwise less than 10 DEG C must not need to be carried out in indoor or take Insulation [Conditions for fermentation]. Thereby teaching claim 13.  After fermentation, more cellulose and hemicellulose are converted into the saccharide nutrient substance that quickly can be utilized by Morchella and yield was improved. The key improvement of the method of the invention is that: the preparation raw materials of the morchella strain are changed, the mushroom dregs left after the edible mushrooms are cultivated are adopted to replace grain raw materials, agricultural wastes are utilized, the cost is reduced, the pollution is reduced, the morchella yield is improved [Disclosure of Invention]. 
Therefore, it would have been prima facie obvious at the time of applicants’ invention to apply CN10619086A well known techniques to the Morchella substance in order to provide preparation methods for Morchella which improve yield while reducing cost and pollution. One of ordinary skill in the art would have a reasonable expectation of success in providing the morchella strain wherein edible mushrooms are cultivated by a method which allows for agricultural wastes to be utilized. Furthermore, no more than routine skill would have been required to produce edible Morchella which increased quantity.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take an active substance of Morchella where there is no change in the respective function of the 
the active substance of Morchella , thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

Claim Rejections - 35 USC § 103
8.	Claims 1-4, 5-9, 10-11 and 15-17 are rejected under  35 U.S.C. 103 as being unpatentable over CN1112839A (published 2000-01-26; having priority to 1995-04-10)
in view of Bagnato (WO2017056059 published April 2017; priority to October 2015).
CN1112839A has been discussed above as teaching a method for improving disturbance of reproductive function by administering a composition, which comprises an effective amount of an active substance of Morchella esculenta. However, CN1112839A does not described extracting Morchella mycelia with hot water or ethanol to obtain an extract.
Bagnato teach a chemical-physical method of producing mushrooms enriched with biologically active substances comprises steps of isolation and pre-seeding development of the mycelium of a desired fungal species, maturation of the substrate, mycelium sowing and incubation with development of fungal primordia under conditions controlled and assisted by machines and processors designed to adjust temperature, humidity and radiation [abstract]. One object of the present invention is to provide a method for a cultivation method that is optimal in yield and quality, but especially suitable to standardize and develop chemically and physically in mushrooms active principles that are in part already present and/or introduced as precursors, such that the amount of such principles is sufficient for the treatment or the prevention of diseases, [para. 0003]. Precisely for these reasons, the official mushroom is the food most close to the concept of so-called nutraceuticals, i.e. foods or supplements extracted therefrom, where the healthy aspect arising from a food nutrient is combined with the care ability provided by a pharmaceutical product; thereby teaching claim 16. For the Morchella species, Bagnato teach alcoholic extracts of liquid cultures of Morchella esculenta mycelium have shown anti-inflammation, antitumor and immunostimulatory activities. Bagnato teach method of hot water extraction followed by purification [para. 0039] thereby teaching claim 4. The  present invention enhances the physiological actions of the substances, ensuring a good absorption, due to the extraction of minerals in hot water and polysaccharides, in addition to the optimal and pleasant mode of intake; thereby teaching claim 4. The invention provides the use of mushrooms that are enriched of biologically active substances and standardized, to be intended for use as food (Novel Food), both fresh and dried, and either whole or powder; thereby teaching claim 17.  The mushrooms so obtained are then in part placed on the market in the usual forms, i.e. fresh, dried or lyophilized, and in part used for the preparation of food supplements [Summary of Invention] thereby teaching claim 3.
 Therefore, it would have been prima facie obvious at the time of applicants’ invention to apply Bagnato’s well known extraction techniques to the CN1112839A Morchella substance in order to provide a nutraceutical product designed to amplify the potential capacities of the Morchella species.  One of ordinary skill in the art would have a reasonable expectation of success in providing the extract because supplements in the form of extracts amplify enormously their therapeutic potential. Furthermore, no more than routine skill would have been required to produce an extract of optimum quality and quantity.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take an active substance of Morchella where there is no change in the respective function of the 
The active substance of Morchella or extract, thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
9.	Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a deposit rejection.

The specification lacks complete deposit information for the deposit of Morchella BCRC-36352 and/or BCRC-36336.  Because it is not clear that cell lines possessing the properties of Morchella BCRC-36352 and/or BCRC-36336 are known and publicly available or can be reproducibly isolated from nature without undue experimentation and because the claims require the use of Morchella BCRC-36352 and/or BCRC-36336, a suitable deposit for patent purposes is required.  Without a publicly available deposit of the above cell line, one of ordinary skill in the art could not be assured of the ability to practice the invention as claimed.  Exact replication of the cell line is an unpredictable event. 
	If a deposit has been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of deposit over his or her signature and registration number stating that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposit will be irrevocably removed upon the grant of a patent on this application and that the deposit will be replaced if viable samples cannot be dispensed by the depository is required.  This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.  Amendment of the specification to recite the date of deposit and the complete name and full street address of the depository is required.

	If the deposit has not been made under the provisions of the Budapest Treaty, then in order to certify that the deposits comply with the criteria set forth in 37 CFR §1.801-1.809, assurances regarding availability and permanency of deposits are required.  Such assurance may be in the form of an affidavit or declaration by applicants or assignees or in the form of a statement by an attorney of record who has the authority and control over the conditions of deposit over his or her signature and registration number averring:
	(a) during the pendency of this application, access to the deposits will be afforded to the Commissioner upon request;

	(b) all restrictions upon the availability to the public of the deposited biological material will be irrevocably removed upon the granting of a patent on this application;

	(c) the deposits will be maintained in a public depository for a period of at least thirty years from the date of deposit or for the enforceable life of the patent of or for a period of five years after the date of the most recent request for the furnishing of a sample of the deposited biological material, whichever is longest; and 
	
	(d) the deposits will be replaced if they should become nonviable or non-replicable.	
	In addition, a deposit of biological material that is capable of self-replication either directly or indirectly must be viable at the time of deposit and during the term of deposit.  Viability may be tested by the depository.  The test must conclude only that the deposited material is capable of reproduction.  A viability statement for each deposit of a biological material not made under the Budapest Treaty must be filed in the application and must contain:
	1) The name and address of the depository;
	2) The name and address of the depositor;
	3) The date of deposit;
	4) The identity of the deposit and the accession number given by the depository;
	5) The date of the viability test;
	6) The procedures used to obtain a sample if the test is not done by the depository; and 
	7) A statement that the deposit is capable of reproduction.

	 As a possible means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit.
	If the deposit was made after the effective filing date of the application for patent in the United States, a verified statement is required from a person in a position to corroborate that the Morchella cell line described in the specification as filed is the same as that deposited in the depository.  Corroboration may take the form of a showing of a chain of custody from applicant to the depository coupled with corroboration that the deposit is identical to the biological material described in the specification and in the applicant's possession at the time the application was filed.
	Applicant's attention is directed to In re Lundack, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 CFR §1.801-1.809 for further information concerning deposit practice.

Pertinent Art

10.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. CN1666653 teach  liquid culture medium comprising Morchella esculenta of fermentation tank, and the basic material is attained by abrasion of fermentation liquor after hypha submerged culture. First, the basic material is processed to be finished morel drink by brewage, milling, weanling, and disinfection; second, the basic material is processed to finished morel drink by drink-mate brewage, milling, filling into mould, disinfection, quick-frozen, packing, and cold storage; third, the basic material is processed to finished morel syrup oral liquid by syrup oral liquid brewage, milling, distilling, brewage with sweet, boiling, packing into bottle, and disinfection. 
CN1126092 teach an oral liquid comprising Morchella esculenta for curing cancer, cardiovascular and cerebrovascular diseases, kidney system diseases, AIDS, diabetes, drug addict and obesity with special effect is made up of northern cordyceps, noble medical fungus and Chinese-medicinal materials through alcohol extraction, decoction in water and high-temp digestion. 
Langan et al., ( US Pat Pub 20160058049 published March 3, 2016 priority to Aug. 26, 2014) disclose the steps of culturing a submerged mycelial liquid tissue culture in a media. The fungus used to culture the submerged mycelial liquid tissue culture is Morchella spp.  The media is human food grade media, the supernatant is pasteurized, dried, sterilized, filtered, and/or centrifuged [claims 1-10].  In one embodiment, the fungi cultured media can be used directly as a foodstuff, after suitable treatment such as pasteurization or sterilization prior to consumption. The cultured media can be dried, diluted, concentrated, or used neat in the forms of a concentrate, dried powder, and the like [para. 0023]. A portion of a fungal liquid tissue culture fluid, the supernatant fluid when added directly to a food product, has the ability to improve undesirable tastes in the food product, such as, for example, bitter tastes, astringent tastes, and/or undesirable aftertastes. Enhancing the taste of a food product includes improved sweetening by that food product [para. 0025]. This pasteurized or sterilized liquid tissue culture could be used as a novel beverage, or its powder as a novel foodstuff, food ingredient, dietary supplement, dietary ingredient or food additive [para. 0051]. The filtrate (collected supernatant) may have its volume or liquid component adjusted as determined by one of skill in the art to produce concentrates, diluents, or dried powders. In one embodiment, the filtrate may be optionally dried by any method known in the art, including the use of open air drying, small batch desiccators, vacuuform dryers, fluid beds or spray dryers, or freeze-driers to dry the liquid to a powder [para. 0052]. 


Conclusion
11.	No claims allowed.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JANA A HINES/           Primary Examiner, Art Unit 1645